                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MICHAEL L WILSON,

                 Plaintiff,

                        v.                        CAUSE NO. 3:19-CV-1138-JD-MGG

 ENGS, et al.,

                 Defendants.

                                   OPINION AND ORDER

      Michael L. Wilson, a prisoner without a lawyer, filed a motion to amend his

complaint to add an additional defendant, Warden Ron Neal. Although leave to amend

should be freely granted under Federal Rule of Civil Procedure 15(a), N.D. Ind. L.R. 15-

1 requires that he do so by “reproduc[ing] the entire pleading as amended” and

prohibits “incorporat[ing] any prior pleading by reference.” Wilson indicated in his

motion that he has attached his proposed amended complaint as an exhibit to his

motion, but no exhibits were received by the court. Wilson must tender a proposed

amended complaint containing all of his claims against all of the defendants. Thus, if he

wishes to amend his complaint, he must submit an amended complaint that is complete

in and of itself. Accordingly, the motion will be denied.

      However, even if Wilson had submitted his proposed amended complaint, it

appears that the proposed amendment would be futile. Wilson was granted leave to

proceed against both Sgt. Engs and Officer Lycn in their individual capacities for

compensatory damages for denying him medical treatment for his chest pain, shortness
of breath, and head injury on October 27, 2019, in violation of the Eighth Amendment.

Now, Wilson wants to add Warden Ron Neal as a defendant because he was in charge

at the prison and did not properly train his officers. However, “in the Eighth

Amendment context, such claims may only be maintained against a municipality.”

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) citing Farmer v. Brennan, 511 U.S.

825, 841 (1994). Warden Neal is not a municipality in either his individual or official

capacity. To the extent Wilson is alleging that Warden Neal did not properly supervise,

there is no general respondeat superior liability under 42 U.S.C. § 1983, and he cannot be

held liable simply because he employed or supervised his employees. See Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their

own misdeeds but not for anyone else’s.” Id. at 596. “Only persons who cause or

participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007). Therefore, it would be futile to allow Wilson to amend his complaint to add

Warden Neal as a defendant.

       For these reasons, the court DENIES Michael L. Wilson’s motion for leave to

amend his complaint (ECF 16).

       SO ORDERED on March 30, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
